Citation Nr: 1433767	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-08 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for tinnitus. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for kidney cancer. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease status post 3 vessel coronary artery bypass graft for the period of August 16, 2004 to February 28, 2008 ("heart disability").  

7.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease status post 3 vessel coronary artery bypass graft for the period of March 1, 2008 to June 25, 2008 ("heart disability").  

8.  Entitlement to an evaluation in excess of 10 percent for coronary artery disease status post 3 vessel coronary artery bypass graft for the period of June 26, 2008 to September 20, 2011 ("heart disability").  

9.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease status post 3 vessel coronary artery bypass graft for the period beginning September 21, 2011 ("heart disability").  

10.  Entitlement to an effective date prior to August 16, 2004 for the grant of service connection for coronary artery disease status post 3 vessel coronary artery bypass graft ("heart disability").  

11.  Entitlement to an effective date prior to February 19, 2013, for the grant of service connection and compensation for chronic lymphocytic leukemia ("CLL").  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military duty from January 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2010, November 2011, April 2011, August 2011, April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The RO indicated that the claim for service connection for kidney cancer included the threshold question of whether new and material evidence had been submitted as there was a prior denial of the claim in December 2004.  After that rating decision, however, the RO received a September 2010 letter from the Department of the Air Force that confirmed the boots on the ground service in Vietnam from January 1968 until July 1968.  This is pertinent to his claim for kidney cancer.  Accordingly, 38 C.F.R. § 3.156(c) applies, and the claim will be reconsidered on the merits.  As will be discussed in detail below, the service department records do not include relevant information for the claims for the tinnitus, and therefore, the threshold question of whether new and material evidence has been submitted must still be addressed for that claim.

The issues of entitlement to service connection for an acquired psychiatric disorder and the reopened claims of entitlement to service connection for tinnitus and kidney cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 2004 rating decision denied service connection for tinnitus.  

2.  Since the December 2004 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for tinnitus, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has been received.  

3.  Hypertension was not manifested in service, has not been productive of symptoms continuously since service, or to a compensable degree within one year of service discharge, and any current hypertension is not otherwise etiologically related to such service.  

4.  For the period of August 16, 2004 to February 28, 2008, the Veteran's heart disability is not manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

5.  For the period of March 1, 2008 to June 25, 2008, the Veteran's heart disability is not manifested by chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

6.  For the period of June 26, 2008 to September 20, 2011, the Veteran's heart disability is not manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

7.  Since September 21, 2011, the Veteran's heart disability is not manifested by chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

8.  The Veteran filed a claim for coronary artery disease on August 9, 2010.  The first diagnosis of coronary artery disease was in 1992, when the Veteran underwent a 3-vessel coronary artery bypass surgery.  The December 2011 rating decision that granted service connection for coronary artery disease, based the effective date of the grant on the date the RO received an informal claim on August 16, 2004 in the form of medical records.  

9.  The Veteran filed a claim for CLL on February 19, 2013.  The first diagnosis of CLL was in August 2012, when the Veteran underwent bone marrow testing.  The April 2013 rating decision that granted service connection for CLL, based the effective date of the grant on the date of claim.




CONCLUSIONS OF LAW

1.  The December 2004 rating decision denying service connection for tinnitus and kidney cancer is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2013).  

2.  New and material evidence has been received with respect to the claim of entitlement to service connection for tinnitus; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013).  

3.  The Veteran's hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  

4.  For the period of August 16, 2004 to February 28, 2008, the criteria for an evaluation in excess of 10 percent for a coronary artery disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2013).

5.  For the period of March 1, 2008 to June 25, 2008, the criteria for an evaluation in excess of 60 percent for a coronary artery disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2013).

6.  For the period of June 26, 2008 to September 20, 2011, the criteria for an evaluation in excess of 10 percent for a coronary artery disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2013).

7.  Since September 21, 2011, the criteria for an evaluation in excess of 60 percent for a coronary artery disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2013).

8.  The criteria for an effective date prior to August 16, 2004, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2013).

9.  The criteria for an effective date prior to February 19, 2013, for the grant of service connection for CLL have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material 

The Veteran is seeking to reopen a claim of service connection for tinnitus that was previously denied by the RO.  For the reasons that follow, the Board concluded that the prior denial is final and that new and material evidence has been received and that reopening is warranted.  

In August 2004, the Veteran filed a claim seeking entitlement to service connection for tinnitus, arguing that he suffered from tinnitus that was related to service.  The RO denied entitlement to service connection to tinnitus due to lack of a nexus between the Veteran's tinnitus and his active service or any evidence of continuity of tinnitus since his separation from service.  

The Veteran was advised of the RO decision in a December 2004 letter, and the Veteran submitted a notice of disagreement and additional evidence.  In June 2005, the RO issued a SOC stating the denial for tinnitus was continued due to lack of nexus.  The Veteran did not submit a substantive appeal in response to the SOC and as such, the rating decision from December 2004 is final.  38 C.F.R. § 20.1103.

In August 2010, the Veteran submitted a claim requesting that his previous claim for tinnitus and kidney cancer from 2004 be reopened.  To reopen a claim that has been previously denied and has become final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The evidence that has been submitted in support of the Veteran's claim includes a tinnitus questionnaire and a new theory of entitlement.  The last prior denial was based upon a lack of a nexus between the Veteran's current tinnitus and active service.  The tinnitus questionnaire submitted by the Veteran in August 2010, the Veteran stated that his tinnitus began in 1969 and has been constant during the last 40 years.  Presumed credible, the Veteran has presented evidence that speaks directly to the element, which was not of record, mainly continuity of symptoms since service.  As such, the Board finds new and material evidence has been submitted and the claim for service connection for tinnitus is reopened.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

Service Connection

The Veteran contends that he has hypertension as a result of service.  For the reasons that follow, the Board finds that the Veteran's hypertension was not manifested during service or to a compensable degree within one year of separation from service and is not related to any incident of service.  The Board concludes that service connection is not warranted for hypertension. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Further, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's diagnosed hypertension is listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims entitlement to service connection for hypertension.  Specifically, he claims that this disability is related to his active military service.  
The Veteran's medical treatment records demonstrate a current diagnosis of hypertension.  The current disability element of service connection is well established.  The evidence does not establish that hypertension was "chronic" during the Veteran's active service.  Service treatment records reveal that the Veteran's blood pressure was 130/82 at separation from service, levels that do not indicate hypertension.  See February 1970 Report of Medical Examination; see also 38 C.F.R. § 4.104, Diagnostic Code 7101 ("hypertension" means diastolic blood pressure predominantly 90mm. or greater; "isolated systolic hypertension" means systolic blood pressure predominantly 160mm. or greater).  

Further, there is no evidence of continuity of symptomatology.  The Veteran's medical treatment records show a diagnosis of hypertension in July 1992, and he currently receives treatment for hypertension at a VA medical facility.  There is a lapse of more than 23 years between the Veteran's discharge from service and the first evidence of treatment for hypertension.  Furthermore, there is not an absence of evidence alone.  Service treatment records reflect the Veteran denied a history of treatment for heart condition, including high blood pressure, on March 1966 and October 1968 dental patient history reports.  Additionally, the Veteran denied a history of high or low blood pressure on the April 1969 report of medical history that he completed in conjunction with his separation from service.  The Board concludes that service connection based on continuity of symptomatology is not warranted, as there is no evidence of symptomology or treatment for hypertension prior to 1992.  38 C.F.R. § 3.303(b). 

Certain chronic diseases, including hypertensive heart disease, may be presumed to have occurred in service if manifested to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  However, the presumption of service connection does not apply in this case because, as noted above, the Veteran was discharged in 1969 and there were no identified possible manifestations of hypertension before 1992.  Service connection is not warranted on a presumptive basis.  Id.  

Concerning direct service connection, service treatment records are absent complaints, findings or diagnosis of hypertension or elevated blood pressure during active service.  This significant lapse in time between active service and the first evidence of hypertension weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran has not identified any particular event, injury, or disease to which his hypertension may be related.  He has not offered competent lay evidence, by report of lay observable symptoms, by report of a contemporaneous medical diagnosis, or by describing symptoms supported by a later medical diagnosis.  See Jandreau, 492 F.3d at 1377.  The Veteran's proffered statements do not identify any basis on which a lay witness could be competent to relate hypertension to any incident of service.  There is no medical evidence that relates hypertension to some incident of service.  The normal clinical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim for direct service connection.  The Board finds that the Veteran's hypertension is not related to service.  Service connection on a direct basis is not warranted.  38 C.F.R. § 3.303(d).  

In light of the foregoing, the Board concludes that service connection is not warranted for hypertension on the basis of chronicity, continuity of symptomatology, compensable manifestations within one year of separation from service, or nexus to some incident of service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107.  

Heart Disability 

The Veteran seeks an increased evaluation for his heart disability.  By way of history, the Veteran was granted service connection for his heart disability in a December 2010 rating decision.  At that time, a staged rating under 38 C.F.R. § 4.104, Diagnostic Code 7005 was assigned as follows: 10 percent evaluation was assigned from August 16, 2004; 60 percent from March 1, 2008, and 10 percent from June 26, 2008.  Subsequently, in February 2012, the RO issued a supplemental statement of the case that increased the Veteran's evaluation for his heart disability back to 60 percent as of September 21, 2011 based upon a finding that his disability had increased in severity and an estimated ejection fraction of 49 percent.  

Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993). As such, the Veteran's claim for an increased disability rating remains on appeal and consists of the following questions: (1) whether an evaluation in excess of 10 percent is warranted for the period from August 16, 2004 to February 28, 2008; (2) whether an evaluation in excess of 60 percent is warranted for the period from March 1, 2008 to June 25, 2008; (3) whether an evaluation in excess of 10 percent is warranted for the period of June 26, 2008 to September 20, 2011; and (4) whether an evaluation in excess of 60 percent is warranted for the period beginning September 21, 2011.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In this case, however, the Veteran appealed the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  For the reasons indicated below, staged ratings are appropriate in this case.

As noted above, the Veteran's heart disability was evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  This Diagnostic Code provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2). 

VA revised the regulation that pertains to the evaluation of specified cardiovascular disorders, those rated under Codes 7000 through 7007, 7011, and 7015 through 7020 effective from October 6, 2006.  See 38 C.F.R. 4.100.  The revised regulation did not alter the rating criteria under Diagnostic Code 7005 as outlined above; however, it contains the following new provisions: (1) in all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained. (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis. (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.

In 1992, the Veteran underwent a triple vessel coronary artery bypass surgery. Since that time, the Veteran has reported infrequent episodes of chest pain, band like, lasting for a few minutes and not associated with any specific activities.  The Veteran was prescribed metoprolol for his heart disability.  

The Veteran reported to the VA in February 2008 for an electrocardiogram procedure.  At this examination, his left ventricular ejection fraction was between 50-55 percent.   The impression at this examination was that the Veteran's heart was normal.  The Veteran was still taking metoprolol at this time for his heart disability.  

In March 2008, the Veteran reported to the VA complaining of left sided and substernal intermittent chest pain for the past few months.  A cardiolite study from February 14, 2008 showed the following: a questionable ischemia in the inferior and inferoseptal myocardium that could be secondary to a combination diaphragmatic attenuation artifact and moderate gastric activity; hypokinesis in the inferior and inferoseptal myocardium near the base of the heart; and an abnormal left ventrical ejection fraction calculated at 39 percent.  The Veteran was diagnosed with ischemic heart disease at the conclusion of this examination.  

In June 2008, the Veteran reported to the VA for hydrocelectomy.  An examination of his heart was conducted.  His left ventricular ejection fraction was 50 to 55 percent.  

In December 2010, the Veteran underwent a VA examination for his heart disability.  At this examination, there was no evidence of congestive heart failure or pulmonary hypertension.  His stress test results in MET's were estimated as greater than 7 but less than 10 based on reported exercise tolerance and home activities.  The heart was a normal size and his left ventricular ejection fraction was 65 percent.  

In September 2011, the Veteran went to the VA for a cardiology consult.  The impression from the examination was that it was abnormal due to a mild showing of persistent fixed inferoseptal wall defect with associated hypokenesia suggestive of prior infarction.  The estimated left ventricular ejection fraction was 49 percent, which was considered low by the examiner.  

Evaluating the evidence in light of the above rating criteria reflects increased evaluations are not warranted.  For the period of August 16, 2004 (date of claim) to February 28, 2008, the Veteran was rated at 10 percent because he is required to take continuous medication for his heart disability.  At this time, there was no evidence that the Veteran's heart disability caused him to experience dyspnea, fatigue, angina, dizziness, or synocope.  Nor was there evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  As such, a higher 30 percent evaluation is not warranted.  

For the period of March 1, 2008 to June 25, 2008, the evidence of record reflects that the Veteran is on continuous medication as well as having a left ventricular ejection fraction of 39 percent and was given an increased evaluation based on this ejection fraction percentage.  During this period, there is no evidence that the Veteran had chronic congestive heart failure, or; workload of 3 MET's or less; dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  As such, a higher 100 percent evaluation is not warranted.  

During the period of June 26 2008 to September 20, 2011, the evidence shows that the performance of the Veteran's heart increased.  The Veteran was still on continuous medication for his heart disability, but his left ventricular ejection fraction increased to 50 to 55 percent.  As a result, the Veteran's evaluation was reduced back to 10 percent for this period.  There was no additional evidence that during this period the Veteran experienced dyspnea, fatigue, angina, dizziness, or syncope.  Nor was there evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  As such, a higher 30 percent evaluation is not warranted.  

Since September 21, 2011, the Veteran has been rated at 60 percent.  The Veteran is still taking continuous medication for his heart disability, as well as having a left ventricular dysfunction ejection fraction of 49 percent.  However, during this period, the Veteran did not exhibit chronic congestive heart failure, or; workload of 3 MET's or less; dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  As such, a higher 100 percent evaluation is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether further staged ratings were appropriate. For the reasons indicated above, however, the Veteran's symptoms do not present with findings necessary to allow for any further higher staged ratings than those already assigned.

Additional Considerations

The Board has also considered whether the Veteran's heart disability warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating. Id. 

In this case, the Board will consider whether the disability picture exhibits other related factors such as those provided by the regulation as governing norms.  The Board finds there has been no marked interference with employment or frequent hospitalization due to the Veteran's heart disability.  The Veteran's disability is being monitored closely at the VA and he is on continuous medication.  The Veteran is currently not working, but that is due to other service connected disabilities and not his heart condition.  Further, the evidence of record does not indicate that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Referral for consideration of an extraschedular rating for the Veteran's heart disability is therefore not warranted. 38 C.F.R. § 3.321(b)(1).

Finally, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a higher rating at any stage of the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application and an increased rating for coronary artery disease for any portion of the appeal period must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

Earlier Effective Date 

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or the release, if application therefore is received within one year from such date of discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining "disability compensation" as basic entitlement for a veteran who is disabled as a result of a disease or injury incurred or aggravated in the line of duty in active service).  Moreover, the implementing regulation provides that the effective date for an award of direct service connection will be the day following separation from service or the date entitlement arose if the claim is received within one year after service separation; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.  The mere presence of medical evidence of a disability does not constitute a claim; rather, the veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant. Brannon v. West, 12 Vet. App. 32, 35 (1998).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above. 38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease. 

Pursuant to 38 C.F.R. § 3.816 , if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

 (1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

 (2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. A claim will be considered a claim for compensation for a particular covered herbicide disease if:

 (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

 (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

 (3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.

 (4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.816.

During this appeal and effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease including, but not limited to, CAD, to the list of disease associated with exposure to certain herbicide agents, establishing a presumption of service connection based on herbicide exposure.  75 Fed. Reg. 53,202 (Aug. 31, 2010).  Although not specifically named in the regulation, chronic lymphocytic leukemia (CLL) was added to the list of diseases in October 2003.

Coronary Artery Disease 

The Veteran seeks an effective date prior to August 16, 2004 for the grant of service connection for coronary artery disease.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence does not support the Veteran's contention, and the claim is denied.  There has been no formal or informal claim for service connection for coronary artery disease prior to August 5, 2010.  

In 1992, the Veteran underwent a 3-vessel coronary artery bypass surgery.  The surgery was performed at a non-VA hospital.  The Veteran filed a claim for a heart disability and it was received at the RO on August 5, 2010.  As the claim was not received within a year after separation for service, it is the date of the receipt of claim or the date entitlement arose, whichever is later, that controls. 

In this case, August 16, 2004 is the earliest day upon which entitlement for service connection could be made based upon VA regulations as noted above.  August 16, 2004 is the date the RO received an informal claim for a heart disability based upon service treatment records received in conjunction with a claim for service connection for kidney cancer and tinnitus.  

The Board has considered whether an earlier effective date might plausibly be awarded pursuant to 38 C.F.R. § 3.816 (Awards under the Nehmer Court Orders for disability or death caused by a condition presumptively associated with herbicide exposure).  This regulation is highly complex and does not afford the Veteran an earlier effective date for service connection for coronary artery disease for several reasons, the most straightforward of which is that, although the Veteran is among the Nehmer class of claimants for the reason that coronary artery disease is a "covered herbicide disease," VA did not deny a claim for coronary artery disease between September 25, 1985, and May 3, 1989, and he did not have a claim for service connection for coronary artery disease pending between May 3, 1989, and the effective date of the liberalizing regulation that allowed for service connection for coronary artery disease, which, as noted above was August 31, 2010.

In this case, there simply is no legal authority for the Board to assign an earlier effective date as the RO has already assigned the earliest possible effective date for the grant of benefits.  Accordingly, the claim for an effective date prior to August 16, 2004 is denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Chronic Lymphocytic Leukemia 

The Veteran seeks an effective date prior to February 19, 2013 for the grant of service connection for CLL.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence does not support the Veteran's contention, and the claim is denied.  The Veteran submitted a claim for service connection for CLL and this claim was received by the RO on February 19, 2013.  

In August 2012, the Veteran presented at Mary Lanning Healthcare for an evaluation of pancytopenia.  At this time, the Veteran was assessed with pancytopenia, thrombocytopenia, and leukopenia.  The Veteran filed a claim for service connection for CLL in February 2013.  This claim was received by the RO on February 19, 2013.  As the claim was not received within a year after separation for service, it is the date of the receipt of claim or the date entitlement arose, whichever is later, that controls.  In this case, it is the date that the claim was received at the RO that controls the effective date of the claim for service connection.  The Veteran contends that the date of claim should be the date of diagnosis and provided home instructions dated in October 2012 reflecting medications to treat the condition in support of this assertion.  However, prior to the date that the RO received the Veteran's claim for service connection for CLL, there is no evidence of an informal claim in the Veteran's record.  See 38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999) (the Court stated that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA).

The Board has considered whether an earlier effective date might plausibly be awarded pursuant to 38 C.F.R. § 3.816.  However, although the Veteran is among the Nehmer class of claimants for the reason that chromic lymphocytic leukemia is a "covered herbicide disease," VA did not deny his claim for chronic lymphocytic leukemia between September 25, 1985, and May 3, 1989, and he did not have a claim for service connection for leukemia pending between May 3, 1989, and the effective date of the liberalizing regulation that allowed for service connection for chronic lymphocytic leukemia, which, as noted above was October 16, 2003. See 68 Fed. Reg. 59540 , 5954 (October 16, 2003); 38 C.F.R. § 3.309(e) (Diseases associated with exposure to certain herbicide agents); 38 C.F.R. § 3.816(c)(1)-(2) .

As noted above, the effective date is the date of the receipt of the claim or the date entitlement arose, whichever is later.  The effective date may not be the date of diagnosis as the Veteran contends.  Since the RO did not receive a formal or informal application for service connection prior to February 19, 2013, VA is precluded, as a matter of law, from granting an effective date prior to February 19, 2013, for service connection for CLL.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law. 

Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning earlier effective date claims and increased rating claims, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran notice letters in August 2010, February 2011, April 2011, September 2011, and February 2013 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Board notes that prior to the initial award of service connection, the Veteran was informed how VA assigns effective dates.  See, e.g., February 2013, February 2011 and August 2010 notice letters.  He was notified that his claim was awarded with a specific effective date assigned and informed why an earlier effective date had not been assigned.  He was also informed how to appeal that decision, and he did so. Moreover, the record shows that the appellant was represented by counsel throughout the instant appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006). Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.

Additionally, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  It is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding. The Veteran has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.

The Veteran was provided a VA examination for tinnitus in December 2004 and for his heart disability in December 2010, which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a February supplemental statement of the case.  

A VA examination was not provided in conjunction with the Veteran's service connection claim related to his hypertension and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that corroborates a nexus of the Veteran's currently diagnosed hypertension and an in-service incident or injury, and a VA examination could not serve to establish an in-service event actually occurred. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus, the appeal is reopened.  

As new and material evidence has been received to reopen the claim of entitlement to service connection for kidney cancer, the appeal is reopened.  
Entitlement to service connection for hypertension is denied.  

An evaluation in excess of 10 percent for coronary artery disease for the period of August 16, 2004 to February 28, 2008 is denied. 

An evaluation in excess of 60 percent for coronary artery disease for the period of March 1, 2008 to June 25, 2008 is denied.  

An evaluation in excess of 10 percent for coronary artery disease for the period of June 26, 2008 to September 20, 2011 is denied. 

An evaluation in excess of 60 percent for coronary artery disease since September 21, 2011 is denied.  

An effective date prior to August 16, 2004 for the grant of service connection and compensation for coronary artery disease is denied.  

An effective date prior to February 19, 2013 for the grant of service connection and compensation for chronic lymphocytic leukemia is denied.  


REMAND 

The Veteran contends that he suffers from an acquired psychiatric disorder, specifically anxiety as due to his active military service.  In support of his claim, the Veteran points to VA treatment records which state that the Veteran has been experiencing some anxiety as due to his heart condition.  
VA treatment records show that in June 2006 the Veteran presented to the ER with right sided numbness.  All tests were negative and the attending physician stated it was anxiety regarding this heart condition.  He was prescribed anxiety medication, but the Veteran did not take it because he did not have another episode of anxiety since that time.  

In August 2012, the Veteran was screened for a mental health consult and it was noted that his primary care physician thinks that he may be a worrywart and may have anxiety related to his heart condition.  At this consult, the Veteran discussed options for reducing his anxiety, stress and worry including deep breathing, relaxation and mindfulness meditation.  At this time, the Veteran was diagnosed with anxiety disorder, nos.  

As a result of this diagnosis, the Board finds that a remand for a mental health examination is necessary to determine the etiology of his disability, especially considering that much of the Veteran's anxiety relates to his service connected heart disability.   

The Veteran contends that he is entitled to service connection for tinnitus.  As noted above, the Board has reopened his claim for service connection for tinnitus and as such has determined that a remand is necessary prior to making a decision on the merits of the claim. 

The Veteran is currently diagnosed with tinnitus that he asserts began in service.  The Veteran's reports are presumed credible.  In addition to direct service connection for tinnitus, the Veteran has also asserted a new theory of entitlement regarding service connection for tinnitus.  He believes that the medication he is taking for his service-connected GERD is also aggravating or worsening his tinnitus symptoms.  See December 2010 Statement from Veteran in Support of Claim.  
However, the Veteran is not competent to give an etiology on his currently diagnosed tinnitus and as a result, a VA examination is warranted.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79   (2006). 

The Veteran contends that he is entitled to service connection on for kidney cancer.  The Veteran was previously denied for service connection for kidney cancer on a presumptive basis.  However, the Veteran has since provided evidence that he was in Vietnam and continues to assert that this kidney cancer is related to herbicide exposure.  Prior to the Board making a decision on the merits of the claim, it has been determined the Veteran is entitled to a VA examination to determine the etiology of his currently diagnosed kidney cancer.  Id.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current nature of and likely etiology of any diagnosed acquired psychiatric disorder.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examination report must include a full psychiatric diagnostic assessment in accordance with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  The examiner should provide opinions as to the following: 

a.  For any diagnosed acquired psychiatric disorders the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disability was incurred in or aggravated by military service.

b.  If the Veteran is diagnosed with an acquired psychiatric disorder, the examiner should also provide an opinion as to whether the Veteran's acquired psychiatric disorder, is as least as likely as not (a probability of 50 percent or greater) due to the Veteran's service connected heart disability.  

c.  The examiner should also provide an opinion as to whether any currently diagnosed acquired psychiatric disorder is at least as likely as not (a probability of 50 percent or greater) aggravated (i.e., worsened in severity beyond the natural progress) by the Veteran's service connected heart disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's acquired psychiatric disability found prior to aggravation; and (2) the increased manifestations, which, in the examiner's opinion, are proximately due to a heart disability.  

A thorough rationale should be provided for all opinions expressed.

2.  Schedule the Veteran for a VA audiology examination for the purpose of determining the etiology of the Veteran's tinnitus.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.   The examiner is asked to opine on the following: 

a.  whether it is at least as likely as not (a probability of 50 percent or greater) that any current tinnitus is related to an event, injury or disease in service, including the claimed in-service acoustic trauma. 

b.  If the answer to (a) is in the negative, the examiner is asked to consider whether the Veteran's tinnitus is as least as likely as not (a probability of 50 percent or greater) caused by the medication for the Veteran's service connected GERD.  

c.  If the answer to b is in the negative, the examiner is asked to consider whether the Veteran's tinnitus is as least as likely as not (a probability of 50 percent or greater) aggravated (i.e., worsened in severity beyond the natural progress) by the Veteran's medication for his service-connected GERD.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's acquired psychiatric disability found prior to aggravation; and (2) the increased manifestations, which, in the examiner's opinion, are proximately due to a heart disability.  

A thorough rationale should be provided for all opinions expressed.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his currently diagnosed kidney cancer.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.   The examiner is asked to opine on the following: 

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's kidney cancer is related to an event, injury or disease in service, including the Veteran's exposure to herbicides in service.  A clear rationale for this opinion is required, to include a discussion of the facts and medical principles involved. 

4.  Once the above examinations have been completed, the RO/AMC shall then take such additional development action, as it deems proper with respect to the claims.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


